Citation Nr: 0842561	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from January 1996 to May 2000.  He was 
discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the VA 
Regional Office (RO) in San Diego, California Maryland which 
determined that the appellant's character of discharge is a 
bar to VA benefits.  The RO in Baltimore, Maryland currently 
has original jurisdiction over this case.

Procedural history

In June 2000, the appellant filed a claim of entitlement to 
service connection for numerous alleged disabilities.  In a 
November 2001 decision, the San Diego RO determined that the 
appellant's character of discharge is a bar to VA benefits.  
The appellant did not appeal that decision.  

The appellant filed to reopen his claims of entitlement to 
service connection in April 2003.  In a June 2003 decision, 
the RO declined to reopen the appellant's claim, indicating 
that new and material evidence had not been submitted with 
respect to his character of discharge.  The appellant filed a 
timely substantive appeal [VA Form 9] in January 2004.  

In a May 2005 Board decision, the issue of was reopened and 
remanded for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denial in an 
April 2008 supplemental statement of the case (SSOC).  The 
appellant's VA claims folder has been returned to the Board 
for further appellate proceedings.



Hearings


The appellant testified at a February 2005 hearing in 
Washington, D.C.  The Veterans Law Judge who presided at that 
hearing and who signed the May 2005 remand has since retire 
from government service.  In October 2008, the appellant 
presented sworn testimony during a personal hearing in 
Washington D.C., which was chaired by the undersigned 
Veterans Law Judge.  Transcripts of both hearings have been 
associated with the appellant's VA claims folder.  


FINDINGS OF FACT

1.  In September 1999, the appellant pled guilty to 
conspiracy to commit theft.

2.  The appellant was separated from military service in May 
2000 under conditions other than honorable by administrative 
discharge based on misconduct due to a serious offense.  In 
November 2007, the Department of the Navy, Council of Review 
Boards, decided that the appellant's discharge was proper as 
issued. 

3.  The offense that led to the appellant's military 
discharge was one of moral turpitude.

4.  The evidence of record does not demonstrate that the 
appellant was insane at the time he committed the offense 
that led to his May 2000 discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to the award of VA benefits.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish status as a 
"veteran," as that term is defined by law, for the purposes 
of securing entitlement to VA disability benefits.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

Stegall concerns

In May 2005, the Board remanded the case in order for the 
agency of original jurisdiction (AOJ) to obtain the 
appellant's complete Marine Corps personnel records, 
including the final report of the Naval Criminal 
Investigative Service (NCIS) investigation conducted with 
regard to the offense for which the appellant was discharged.  
The AOJ was also to obtain a copy of the pre-sentencing 
report completed by the appellant's probation officer in 
conjunction with his sentencing by the Superior Court of 
California, San Diego County.  The issue on appeal was then 
to be readjudicated in light of the additional evidence.  

The record indicates that the appellant's complete personnel 
records, including the NCIS investigation report, were 
obtained and associated with the claims file.  
With respect to the pre-sentencing probation report, the 
Board notes that the AOJ attempted to obtain all of the 
appellant's records from the Superior Court of California, 
San Diego County.  However, the record indicates that only 
the appellant's probation contract was added to the record; a 
probation report was not.  The record thus demonstrates that 
the AOJ attempted to comply with the Board's remand 
instructions.  Accordingly, the Board's remand instructions 
have been complied with to the extent feasible.  Lastly, a 
SSOC was issued in April 2008.  

Therefore, the Board's remand instructions have been complied 
with to the extent practicable.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in dispute.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The Board finds that such is the case as to the 
issue on appeal.  As discussed above, the outcome of this 
case hinges on whether the offense which led to the 
appellant's discharge from military service was one involving 
moral turpitude.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the result of 
this case; therefore no VCAA notice is necessary.  See  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute, and not 
the evidence, is dispositive of the claim"].

The Board adds that general due process considerations have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  In August 2001, the RO sent 
the appellant a letter which informed him that VA intended to 
determine whether the character of discharge from his 
military service was dishonorable for the purpose of VA 
benefits.  The correspondence provided the appellant with 
notice of 38 C.F.R. 
§ 3.12, invited him to elaborate on the events leading to his 
discharge, and advised that he could submit evidence to 
support his account of the events leading to his discharge 
(including lay statements from those with personal knowledge 
of the circumstances).  

The appellant has been provided ample opportunity to present 
evidence and argument in support of his claim, and he has in 
fact done so.  As indicated above, he testified at personal 
hearings before two Veterans Law Judges.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Character of discharge

"In order to qualify from VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'"  See Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released there from 
under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 
(2008).

There are two types of character of discharge bars to 
establishing entitlement to VA benefits:  statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
the regulatory bars listed under 38 C.F.R. § 3.12(d).  A 
discharge or release from service based on one of the 
conditions found under 38 U.S.C.A. § 5303(a) is a bar to the 
payment of benefits and is also a bar to benefits under 
Chapter 17 of Title 38.  A discharge or release because of 
one of the offenses found under 38 C.F.R. 
§ 3.12(d) is considered to have been issued under 
dishonorable conditions and is a bar to VA compensation 
benefits, but not to benefits under Chapter 17 of Title 38.

The provisions of 38 C.F.R. § 3.12(d) state that a discharge 
or release because of one of the following offenses is 
considered to have been issued under dishonorable conditions:  
(1) acceptance of undesirable discharge in lieu of trial by 
general court-marital; (2) mutiny or spying; (3) offenses 
involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct; and (5) homosexual acts involving aggravated 
circumstances and other facts affecting the performance of 
duty.

A honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 
C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this 
section provided that:  (1) the discharge is upgraded as a 
result of an individual case review; (2) the discharge is 
upgraded under uniform published standards and procedures 
that generally apply to all persons administratively 
discharged or released from active military, naval, or air 
service under conditions other than honorable, and (3) such 
standards are consistent with historical standards for 
determining honorable service and do not contain any 
provision for automatically granting or denying upgraded 
discharge.  38 C.F.R. § 3.12(g) (2008).

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section:  (1) the President's directive of 
January 19, 1977, implementing the Presidential Proclamation 
4313 of September 16, 1974; or (2) the Department of 
Defense's special discharge review program effective April 5, 
1977; or (3) any discharge review program implemented after 
April 5, 1977, that does not apply to all persons 
administratively discharged or released from active military 
service under other than honorable conditions.  
See 38 C.F.R. § 3.12(h) (2008).

Insanity

If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to the person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2008).  

A definition of insanity is provided at 38 C.F.R. § 3.354(a).  
An insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the peace of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 38 C.F.R. § 3.354(a).

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); see also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) [the Board is required to assess 
the credibility, and therefore, the probative value, of 
proffered evidence in the context of the record as a whole].  
Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing its decision in Madden, recognized 
that the Board had inherent fact-finding ability.

Factual background

The facts of this case are not in substantial dispute.  The 
appellant enlisted in the United States Marine Corps in 
January 1996 and was discharged in May 2000 under other than 
honorable (OTH) conditions following a September 1999 
civilian conviction for conspiracy to commit theft.  

The appellant's service administrative records showed that he 
received an administrative discharge from the United States 
Marine Corps as a result of misconduct due to commission of a 
serious offense.  In a counseling statement signed by the 
appellant in January 2000, he essentially acknowledged that 
he had been convicted by the Superior Court of California, 
San Diego County on September 15, 1999 of a criminal 
conspiracy to commit theft as a result of illegally using 
credit cards (NEXCARDS) that were the property of others to 
purchase clothing and electronic appliances at a Navy 
Exchange and another facility at a Marine Corps Air Station.

It appears from the record that the appellant had been 
charged by civilian authorities with several felonies.  At 
his sentencing the appellant's motion to have his offense 
reduced to a misdemeanor was granted.
 
The appellant's character of service for the period January 
18, 1996 to May 3, 2000 was determined by the San Diego RO to 
be a bar to all benefits administered by VA exclusive of 
health care under Chapter 17 of Title 38 U.S. Code by a VA 
administrative decision in November 2001. 

In November 2007, the Department of the Navy, Council of 
Review Boards, decided that the appellant's discharge was 
proper as issued.

Analysis

At issue in the present appeal is whether the appellant's 
discharge was dishonorable as defined pursuant to 38 C.F.R. § 
3.12(d), thus constituting a bar to VA benefits.  
Although the appellant was not specifically discharged under 
"dishonorable" conditions (he was discharged under OTH 
conditions), 38 C.F.R. § 3.12(d) states that a discharge 
because of an offense involving moral turpitude is considered 
to have been issued under dishonorable circumstances.  See 38 
C.F.R. § 3.12(d)(4) (2008).

The appellant essentially contends that the offense which 
resulted in his discharge should not be considered one of 
moral turpitude because he had no criminal intent to commit 
the offense for which he was discharged.  See Form 9 dated 
January 2004; see also Appellant's statement dated July 2004.  
He additionally argues that aside from his civilian 
conviction, his military service was otherwise honorable.  
See Appellant's statement dated July 2004.

For the reasons expressed below, the Board finds that the 
appellant's administrative discharge was the result of an 
offense involving moral turpitude.

To summarize the evidence of record, the appellant purchased 
merchandise from the Naval Exchange store using the credit 
card number of another Navy Exchange patron.  It appears that 
he was part of a "ring" of several persons who were engaged 
in this activity.  See U.S. Naval Criminal Investigative 
Service report dated September 1998.  The appellant was 
subsequently arrested by naval authorities and was eventually 
prosecuted in civilian court.  In September 1998, he pled 
guilty to conspiracy to commit theft and was sentenced to two 
days incarceration, three years of probation, ten days 
service with the Probation Department's Public Service 
Program, and he was ordered to pay a $200 fine in addition to 
restitution in the amount of $2,425.24.  The appellant was 
administratively discharged from military service in May 2000 
under other than honorable conditions based on misconduct due 
to commission of a serious offense.  

The Board initially notes that although the appellant was 
charged with several felony offenses, he pled guilty to one 
misdemeanor offense as part of a plea bargain. Contrary to 
the assertions of the appellant and his representative to the 
effect that  since he was not convicted of a felony no moral 
turpitude was involved, offenses involving moral turpitude 
for the purposes of 38 C.F.R. § 3.312(d)(4) are not limited 
to offenses involving felony convictions. Rather, the 
regulation merely indicates that felony convictions are 
generally considered to be crimes of moral turpitude.  As 
such, 38 C.F.R. § 3.312(d)(4) does not exclude the 
possibility that certain misdemeanors may also be similarly 
characterized.  

The nature and circumstances of the appellant's offense, as 
described in official records, indicate that he was involved 
in a credit card scam, in which he fraudulently used credit 
card numbers not associated with his own account to purchase 
expensive electronics and other items.  The mastermind of 
this operation was a store clerk at the Naval Exchange named 
T.T.  See the NCIS report dated September 1998.  As part of 
his guilty plea, the appellant admitted to such criminal 
activity.

"Crimes in which fraud is an ingredient have always been 
regarded as involving moral turpitude."  See Burr v. 
Immigration and Naturalization Service, 350 F.2d 87, 91 (9th 
Cir. 1965); see also Jordan v. DeGeorge, 341 U.S. 223 (1951), 
["Without exception, federal and state courts have held that 
a crime in which fraud is an ingredient involves moral 
turpitude"].  

The appellant essentially contends that he did not commit an 
offense involving moral turpitude because he had no intent to 
commit fraud.  See, generally,  the October 2008 Board 
hearing transcript.  The appellant's testimony is that that 
he had no knowledge of the misuse of the credit card numbers 
and was instead unwittingly drawn into this criminal 
enterprise by his friend, T.T.  However, the contemporaneous 
evidence, including statements by T.T. and Pfc. T.G.L. [who 
was also arrested in the NCIS investigation], demonstrates 
that the appellant knowingly participated in the use of the 
misappropriated credit card numbers.  

Although T.T. and T.G.L. are hardly ethical models, there 
appears to be no reason why they would implicate the 
appellant if he was not in fact involved in the credit card 
scam.  Moreover, the appellant implicated himself at the 
time, and he did not defend himself in a court of law as was 
his right.  Indeed, the appellant pled guilty in civilian 
court to a crime of conspiracy.  The very nature of a 
conspiracy charge, and the appellant's acknowledgment 
thereof, denotes the intent to commit a criminal act. The 
Board places far greater probative value on the 
contemporaneous NCIS investigation records and court 
documents than it does on the more recent statements of the 
appellant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the appellant].  The appellant's post-
service protestations of lack of criminal intent are self-
serving and are unsupported by the evidence.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore 
an appellant's testimony simply because the appellant is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].    

The appellant has also contended as a young Marine he did not 
grasp the seriousness of his predicament; that he relied on 
advice of a superior noncommissioned officer to the effect 
that he could ride out his difficulties with few adverse 
consequences; and that he was poorly served by his civilian 
public defenders.  All of this begs the crucial question of 
moral turpitude.  The Board's focus is more on what occurred 
in connection with the commission of  the crime that what 
occurred thereafter.

Similarly, the Board is cognizant of the appellant's 
excellent military record preceding this offense, as well as 
his admirable civilian accomplishments subsequent to his 
discharge [as evidenced by the substantial number of lay 
statements associated with the claims file].  However, such 
evidence is irrelevant to the matter of whether the 
appellant's offense was one involving moral turpitude.

In short, the Board finds that a preponderance of the 
evidence demonstrates that the appellant committed an offense 
involving moral turpitude and therefore his discharge is 
considered to be dishonorable pursuant to 38 C.F.R. § 
3.312(d).

As stated above, a dishonorable discharge is generally a bar 
to benefits.  However, VA regulations provide an exception 
for cases where it is found that the person was insane at the 
time of committing the offense which caused his discharge or 
release.  See 38 U.S.C.A. § 5103(b) (West 2002); 38 C.F.R. § 
3.12(b) (2008).  The appellant has not asserted that he was 
insane at the time of the commission of the offense, and he 
has not produced any medical or other evidence of a diagnosis 
of any psychiatric disorder in service.  See Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995) [under the insanity 
exception, both the acts leading to discharge and the 
insanity must occur simultaneously].  

The appellant has somewhat vaguely indicated that he was 
taking prescription medications at the time of the offense, 
thus impliedly contended that his judgment was impaired.  
However, the applicable regulation provides an exception to 
the bar to benefits only if the individual was insane at the 
time of the offense that led to the discharge.  There is no 
medical evidence to suggest that the appellant was impaired 
due to medications at the time of the conduct leading to his 
discharge, much less that he was insane.  

For the reasons and bases expressed above, the Board finds 
that the appellant's discharge from military service is 
considered to have been issued under dishonorable conditions.  
Accordingly, the appellant's character of discharge 
constitutes a bar to VA benefits.  An exception is not 
warranted because the appellant was not insane at the time of 
the commission of the offense which led to his discharge.  
See 38 C.F.R. § 3.12(b) (2008).  Because the law, and not the 
facts, is dispositive of the issue, the veteran has failed to 
state a claim upon which relief may be granted, and, as a 
matter of law, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The character of the appellant's discharge constitutes a bar 
to VA benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


